Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on October 6, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

Newly amended submitted claims 1-12 and 17 (Group I) that were filed on April 28, 2021 with the Request for Reconsideration are independent or distinct from the invention originally claimed.  The Response dated October 6, 2021 has presented the same claims as were previously presented and are independent or distinct from the invention originally claimed for the following reasons:

Newly submitted amended Claim 1 recites an information processing method of a first terminal of a first user and a second terminal of a second user, the first terminal communicating with the second terminal, the method comprising: displaying, using at least one processor of a first terminal, a first user interface on the first terminal, the first user interface indicating a total amount of money to be paid by a plurality of users, the plurality of users including at least the first user and the second user, the first user interface including a first display region and a second display region, the first display region corresponding to a first amount of money to be paid by the first user, and the second display region corresponding to a second amount of money to be paid by the second user; receiving, using the at least one processor of the first terminal, a first user input on the first display region indicating a change in the first amount of money; controlling, using the at least one processor of the first terminal, a change to the first display region and the second display region based on the first user input; transmitting, using the at least one processor of the first terminal, first information to the second terminal based on the changing on the first display region based on the first user input, the first information including a third amount of money to be changed from the first amount of money or a fourth amount of money to be changed from the second amount of money; receiving, using at least one processor of the second terminal, the first information from the first terminal; receiving, using the at least one processor of the second terminal, a second user input by the second user in response to the receiving the first information, the second user input indicating approval of the third amount of money or the fourth amount of money by the second user; transmitting, using the at least one processor of the second terminal, a second information, the second information related to the approval of the third amount of money or the fourth amount of 
Newly submitted amended Claim 17 recites a system comprising: a first terminal associated with a first user; a second terminal associated with a second user; the first terminal is configured to: 
display a first user interface on the first terminal, the first user interface indicating a total amount of money to be paid by a plurality of users, the plurality of users including at least the first user and the second user, the first user interface including a first display region and a second display region, the first display region corresponding to a first amount of money to be paid by the first user, and the second display region corresponding to a second amount of money to be paid by the second user; receive a first user input on the first display region indicating a change in the first amount of money; control a change to the first display region and the second display region based on the first user input; transmit first information to the second terminal based on the changing the first display region based on the first user input, the first information including a third amount of money to be changed from the first amount of money or a fourth amount of money to be changed from the second amount of money, the second terminal configured to receive the first information from the first terminal; receive a second user input by the second user in response to the receiving the first information, the second user input indicating approval of the third amount of money or the fourth amount of money by the second user;
transmit a second information, the second information related to the approval of the third amount of money or the fourth amount of money based on the received second user input; display, third information indicating completion of payment based on the third amount of money or the fourth amount of money on a second user interface on the second terminal; and the first terminal is further configured to, display the third information on the first user interface.
	The entirety of the current dependent claims 2-12 have also been amended away from the originally claimed invention.  As amended, it is not even clear that Applicant has support for the proposed amendments to the alternate invention in the instant specification.
These claims are separate and distinct from the previous version of the claims, Claims 1-17 (Group II) which recited a different invention.  Former Independent Claim 1 previously recited a display method of displaying a user interface on a display region of a terminal, the display method comprising: generating, using at least one processor, a user interface, the user interface indicating a total amount of money to be paid by a plurality of users, the plurality of users including at least a first user and a second Former Independent Claims 16 and 17 previously recited substantially similar claims to former Claim 1 as to a non-transitory computer readable medium and a terminal (device) claim.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the original claim set was drawn to a display method of displaying a user interface on a display region of a terminal that displayed data related to an amount of money to be paid by a plurality of users and receives a user input that changes the display.  The instant claim set is an information processing method that involves a first and second terminal where the first user input on the first terminal controls a change to the first and second display regions and transmitting information to a second terminal.  The second terminal receives information from the first terminal then a second user input approves a third or fourth amount of money and transmits information related to the approval to the first terminal user interface.  The first terminal displays information indicating payment completion and displaying that information on the second user interface.  The information processing system in the newly recited claims that involves communication between two terminals, approval and completion of payment is very different than a display method that can receive a user input to display amounts of money to be paid by a plurality of users on a single user terminal.
The subcombination has separate utility.  The newly presented claims can be used by themselves or as to materially different functions than just displaying data as seen in the previous version of the claims and the new claims require additional hardware, communications and functions that are not presented in the previous version of the claims.  The differences between the independent claims are highlighted below:

Independent Claim 1 (Group I)
Independent Claim 1 (Group II)
Differences
An information processing method of a first terminal of a first user and a second terminal of a second user, the first terminal communicating with the second terminal, the method comprising:
A display method of displaying a user interface on a display region of a terminal, the display method comprising:
The original claim set was drawn to displaying a (single) user interface on a terminal region. 
The newly filed claim is drawn to an information processing method between a first terminal of a first user and a second terminal of a second user where the first and second terminals communicate with each other.  The newly filed claim requires two terminals processing information with each other, which is a different type of method than merely displaying a user interface on one terminal.  The two methods are distinct from each other and can each be used separately.
Displaying, using at least one processor of a first terminal, a first user interface on the first terminal, the first user interface indicating a total amount of money to be paid by a plurality of users, the plurality of users including at least the first user and the second user, the first user interface including a first display region and a second 

Displaying, using the at least one processor, the generated user interface on a display panel of a first terminal associated with the first user;




Receiving, using the at least one processor, a user input on the first display region indicating a change in the first amount of money; and
The original claim recited receiving a user input on the at least one processor (singular) a user input on the first display region indicating a change in the first amount of money.
The newly amended limitation recites receiving, using at least one processor of the first terminal [indicates that there may be more than one processor in the first terminal] a first user input on the first display region indicating a change in the first amount of money.
Controlling, using the at least one processor of the first terminal, a change to the first display region and the second 

The original claim recited changing using the at least one processor, the first display region and first amount of money based on the received 
The newly amended claim recites controlling, using the at least one processor of the first terminal and change to the first and second display region based on the first user input.  Here, the use of controlling, using the at least one processor changes the first and second display region based on the first user input.


The original claim set did not have a corresponding step and did not recite a second terminal at all, nor any manner of transmission between a first and second terminal.
Receiving, using at least one processor of the second 

The original claim set did not have a corresponding step and does not recite a second 


The original claim set did not have a corresponding step and did not recite a second terminal, an input of a second user input by a second user in response to the receiving the first information or a second input indicating approval of a third or fourth amount of money.
Transmitting, using the at least one processor of the second terminal, a second information, the second information related to the approval of the third amount of money or the fourth amount of money based on the received second user input;

The original claim set did not have a corresponding step, did not recite a second terminal, nor a second terminal transmitting a second information related to an approval of a third or fourth amount of money based on a received second user input.
Displaying, using the at least one processor of the first terminal, third information indicating completion of payment based on the third amount of money or the fourth amount of money on the first user interface; and 

The original claim set did not have a corresponding step of displaying third information indicating completion of payment based on the third or fourth amount of money on the first user interface, or anything related to completion of any payment.


The original claim set did not have a corresponding step of displaying third information on a second user interface on a second terminal.  There is no second terminal, third information or second user interface recited in any manner.


While the previous version of the claims was drawn to a display method indicating how an amount of money could be split (to be paid at some future time) on a first user terminal, the newly presented claims involve information processing between two different terminals where the first terminal controls information that is changed on the second terminal and transmitting information from the first terminal to a second terminal based on the changes made; receiving input from the second user on the second terminal indicating approval for a changed amount of money and transmitting that information; displaying on the first terminal information indicating completion of a payment based on the third or fourth amount of money that was approved by the second user on the second user terminal and then displaying the third information on the second user interface.  These are different inventions. 
Further, the two sets of claims will require two separate areas of search.  The claims have different elements, different outcomes and different processes.  The originally presented claims were classified in 705/40; G06Q20/102; G06Q20/10; G06Q20/22; and G06Q50/10.
The newly presented claims would need to be further searched in at least 705/39 [includes funds transfers or credit transaction]; G06Q20/06 [private payment circuits, e.g., involving electronic currency used among participants of a common payment scheme]; G06Q20/085 [involving remote charge determination or related payment systems]; G06Q20/145 [payments according to the detected use or quantity]; G06Q20/204 [comprising interface for record bearing medium or carrier for electronic funds transfer or payment credit]; G06Q20/223 [based on the use of peer to peer networks]; G06Q20/3223 [realizing banking transactions through M devices]; G06Q20/326 [payment applications installed on the mobile devices]; G06Q/405 [establishing or using transaction specific rules]; G06Q20/00 [data processing systems or processes specially adapted to implement procedures for fulfilling a financial obligation or debt]; G06Q20/06 [private payment circuits, e.g., involving electronic currency used among participants of a common payment scheme]; and G06Q20/08 [payment architectures]

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly amended submitted claims 1-12 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMBREEN A. ALLADIN/               Primary Examiner, Art Unit 3693                                                                                                                                                                                         	January 15, 2022